TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2013



                                      NO. 03-11-00459-CV


     ICON Benefit Administrators II, L.P.; American Administrative Group, Inc.; and
                   HealthSmart Preferred Care, II, L.P., Appellants

                                                v.

       Greg Abbott, Attorney General of Texas; and The City of Lubbock, Appellees




         APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




       THE THIRD COURT OF APPEALS, having heard this cause on appeal from the

345th District Court of Travis County, and having considered the appellate record, briefs, and

counsels’ arguments, concludes that the district court’s order should be affirmed.

       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

       (1) The district court’s order is affirmed; and

       (2) The Court’s emergency stay is vacated.

       IT IS FURTHER ordered that the appellants pay all costs relating to this appeal, both in

this Court and the court below; and that this decision be certified below for observance.